Citation Nr: 0430333	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  99-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome, left wrist.  

2.  Entitlement to a rating in excess of 20 percent for 
tensynovitis, left shoulder.  

3.  Entitlement to a rating in excess of 20 percent for 
tensynovitis, right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from December 1987 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The appellant was accorded an RO hearing in July 2000, and a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's carpal tunnel, left wrist (major upper 
extremity) is manifested by complaints of pain, numbness, 
weakness, decreased grip strength, decreased sensation, 
positive Tinel's sign, reflecting, overall disability 
consistent with moderate incomplete paralysis of the ulnar 
nerve.

2.  The right shoulder range of motion is not more limited 
than at the shoulder level even taking into account 
functional loss due to pain or other pathology.  Limitation 
of motion midway between side and shoulder level or ankylosis 
has not been shown.

3.  The left shoulder range of motion is not more limited 
than at the shoulder level even taking into account 
functional loss due to pain or other pathology.  Limitation 
of motion midway between side and shoulder level or ankylosis 
has not been shown.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a 
right wrist injury have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.124, Diagnostic Code (DC) 
8599-8516 (2003).

2.  The criteria for a rating in excess of 20 percent for 
tenosynovitis, right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, DC 5201 
(2003).

3.  The criteria for a rating in excess of 20 percent for 
tenosynovitis, left shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, DC 5201 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In the December 2003 letter, provided to the veteran, the 
veteran was on notice that the evidence needed to 
substantiate his claims.  He was informed that the evidence 
must show that his service-connected disabilities had 
increased in severity.  

In the March 2004 Supplemental Statement of the Case (SSOC), 
the RO provided the veteran the complete text of 38 C.F.R. § 
3.159, implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put 
the veteran on notice that VA would obtain VA records and 
other records he identified, that he should provide any 
evidence in his possession that pertained to the claims, and 
that he had 60 days to respond to the request for information 
or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Factual Background

In a February 1993 rating decision, the RO granted service 
connection for carpal tunnel syndrome, left wrist, evaluated 
as 10 percent disabling and tendonitis, both shoulders, 
evaluated as 10 percent disabling.  

In a May 1998 rating decision, the RO reduced the veteran's 
carpal tunnel syndrome, left wrist evaluation from 10 to 0 
percent disabling as well as tendonitis, both shoulders from 
10 to 0 percent disabling.  

In a January 2001 SSOC, the RO restored the service-connected 
carpal tunnel syndrome, left wrist evaluation to 10 percent 
disabling and increased the tenosynovitis, each shoulder to 
20 percent disabling.

VA treatment records dated from January 1995 to April 1996 
show that the veteran was seen with complaints pain, 
weakness, and numbness, both shoulders.  

The veteran was accorded a VA examination in January 1997.  
He complained of bilateral shoulder pain and numbness in both 
hands.  On examination his cranial nerves were intact.  His 
sensory was intact to pin and vibration.  He had normal tone 
and 5/5 power.  The diagnoses were bilateral shoulder 
submaline with chronic shoulder pain and left carpal tunnel 
syndrome.  

An electromygraphy study conducted in January 1997 was 
normal.  

VA treatment records dated from January 1997 to May 1997 show 
that the veteran was seen with complaints of pain, weakness, 
and numbness in the both upper extremities.  In March 1997, 
he was diagnosed with left, carpal tunnel syndrome.  In April 
1998, the veteran was seen with complaints of chronic 
shoulder pain.  

Private medical records dated in February 1997 show that the 
veteran was seen with complaints of bilateral shoulder pain 
and dysfunction.  The diagnosis was bilateral subluxation of 
the shoulder traumatic in origin.  

VA treatment records dated in November 1998 show that the 
veteran was treated and diagnosed with reflex sympathetic 
dystrophy.  

In July 1998, the veteran was seen with complaints of 
bilateral hand numbness and pain.  The electromyography study 
was normal.  

The veteran was accorded a VA muscles examination in May 
1999.  Range of motion for the shoulders was as follows: 
forward flexion, 0 to 90 degrees, bilaterally, adduction, 0 
to 90 degrees, bilaterally; external rotation, 0 to 90 
degrees, right and 0 to 80 degrees, left; and internal 
rotation, 0 to 45 degrees, right, and 0 to 10 degrees, left.  
The veteran complained of pain at the extremes of all 
motions.  

The veteran was accorded a VA peripheral nerves examination 
in May 1999.  He complained of left wrist pain and an 
inability to grip things, involving the left hand and 
radiating up to the wrist.  On examination, there was 
decreased pinprick with all fingers except the thumb.  The 
Tinel's sign was positive on the left side.  The are mild 
left supraspinatus and infraspinatus muscle weakness on the 
left shoulders.  The neurological examination was essentially 
normal.  The diagnoses were left ulnar nerve neuropathy, post 
traumatic and left cervical radiculopathy C5 and C6, likely 
also post traumatic. 

X-rays of the left hand taken in May 1999 revealed minimal 
degenerative changes of radiocarpal joint; tiny effusion in 
the left radiocarpal, intercarpal and carpometacarpal joint 
space.  

VA X-rays of the right and left shoulder taken in June 1999 
revealed no evidence of rotator cuff tear.  

During his July 2000 personal hearing before a hearing 
officer at the RO, the veteran testified that following his 
inservice injuries to his shoulders and left wrist, inservice 
medical treatment and post service medical treatment, which 
included left wrist surgery, pain medication, acupuncture, 
and physical therapy failed to relieved his pain.  

VA treatment records dated in August 2000 show that the 
veteran was seen with complaints of left shoulder pains and 
tingling, numbness, and pain in the left wrist.  The 
diagnoses were carpal tunnel syndrome, status post 
decompression surgery, left cervical radiculopathy, and left 
shoulder tendinoarthritis.  

VA treatment records dated in August 2002 show that the 
veteran was seen with complaints of shoulder pain.  In 
February 2003 he was seen with complaints of painful 
paresthesias radiating from shoulders to fingertips.  In 
October 2003, he was seen with complaints of bilateral 
shoulder pains.  

The veteran was accorded a VA joints examination in November 
2003.  Range of motion for the shoulders was: forward flexion 
0 to 90 degrees, bilaterally, normal being 0 to 180 degrees; 
abduction, 0 to 95 degrees, right and 0 to 90 degrees, left, 
normal being 0 to 180; external rotation, 0 to 80 degrees, 
bilaterally, normal being 0 to 90 degrees; internal rotation, 
0 to 40 degrees, bilaterally, normal being 0 to 90 degrees.  
There was pain and hesitation of all motions.  

A physical examination revealed 10 fingers and 10 
fingernails.  The veteran was able to abduct and adduct his 
fingers normally, he touched the tips of all fingers with the 
thumb tips with difficulty to the ring and little finger but 
was able to approximate them.  His grip was good on the right 
and left. 

Range of motion of the left wrist was: dorsiflexion, 0 to 70 
degrees, normal being 0 to 70 degrees; palmar flexion, 0 to 
75 degrees, normal being 0 to 80 degrees; radial deviation, 0 
to 17 degrees, normal being 0 to 20 degrees; ulnar deviation, 
0 to 24 degrees; normal being 0 to 45 degrees.  

The diagnoses were mild degenerative arthritis 
acromioclavicular joints, bilaterally; effusion of 
intercarpal and carpometacarpal joints; perforation of 
triangular cartialage; small effusion of inferior radial 
ulner joint; and no ganglioma cyst or soft tissue masses.  

II.  Entitlement to a rating in excess of 10 percent
for carpal tunnel syndrome, left wrist

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  Here, 
the veteran's disability has been evaluated by analogy under 
38 C.F.R. § 4.124a, DC 8699-8616, as neuritis of the ulnar 
nerve.  38 C.F.R. § 4.20 (2003).

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is rated on the scale provided for injury 
of the nerve involved; in this case, the ulnar nerve.  The 
maximum rating possible is that equal to severe, incomplete 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes listed under 
the applicable diagnostic code is that for moderate, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  Further, 
when the involvement of a peripheral nerve injury is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.

Complete paralysis of the ulnar nerve is rated under DC 8516, 
with a maximum rating of 60 percent (major).  Symptomatology 
includes "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the finders (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  Incomplete paralysis of the ulnar nerve is 
also rated under DC 8516, with maximum ratings of 40 percent 
(major) for a severe condition, 30 percent (major) for a 
moderate condition, and 10 percent for a mild condition.

Applying the above criteria to the facts of this case, the 
Board finds that finds that the collective impairment from 
carpal tunnel, left wrist (major upper extremity) is 
equivalent to moderate incomplete paralysis of the ulnar 
nerve, supporting a higher rating of 30 percent under 
Diagnostic Code 8516.  In that regard the Board notes that 
the veteran has complained of pain, weakness, numbness, and 
tingling in the left wrist.  VA examinations have revealed 
positive Tinel's sign, decreased pinprick all fingers except 
thumb, limited motion, normal abduction and adduction, and 
difficulty with touching the tips of ring finger and little 
finger to the thumb.  

An even higher rating of 40 percent under Diagnostic Code 
8516 is not indicated, since the veteran has not been shown 
to have severe incomplete paralysis of the ulnar nerve or 
equivalent impairment.  Moreover, a higher rating of 50 
percent under Diagnostic Code 8516 is not indicated as the 
veteran has not been shown to have severe incomplete 
paralysis of the median nerve.  

The veteran's carpal tunnel, left wrist could be 
alternatively rated under musculoskeletal codes.  Arthritis 
is rated on the basis of limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Code 5003 (degenerative arthritis) 
and Code 5010 (traumatic arthritis).  However, the maximum 
rating for limitation of motion of the wrist is 10 percent.  
38 C.F.R. § 4.71a, Code 5215.  While higher ratings are 
permitted for ankylosis of a wrist, the veteran's left wrist 
is not ankylosed (fixed in one position), let alone ankylosed 
in a position which would warrant a higher rating, and thus a 
rating based on ankylosis is not appropriate.  38 C.F.R. § 
4.71a, Code 5214.

The Board notes that it has considered all manifestations of 
the right wrist disability when assigning a higher rating of 
30 percent under Diagnostic Code 8516.  This diagnostic code 
takes into consideration loss of motion, pain, and other 
functional impairment of the affected area.  In the judgment 
of the Board, given the medical evidence in this particular 
case, assigning separate ratings under other diagnostic 
codes, apart from the 30 percent rating under Code 8516, 
would result in prohibited pyramiding of ratings.  38 C.F.R. 
§ 4.14 (2003).

In sum, the Board grants a higher rating of 30 percent for 
residuals of a right wrist injury.  The benefit-of-the-doubt- 
rule has been considered. 38 U.S.C.A. § 5107(b).  

III.  Entitlement to a rating in excess of 20 percent
for tensynovitis, right and left shoulder

The veteran seeks a rating in excess of 20 percent for his 
service-connected tenosynovitis of the right and left 
shoulder.  

Tenosynovitis is rated in accordance with the provisions of 
38 C.F.R. § 4.71a, DC 5024.  That code states that 
tenosynovitis will be rated based on limitation of motion of 
the affected part (i.e. the right and left shoulder) as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. Part 4, Diagnostic Code 
5003 (2003).  Limitation of motion of the shoulder, in turn, 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

In evaluating upper extremity disabilities, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the veteran is 
left handed.  

The regulations define normal range of arm motion as forward 
elevation (flexion) and abduction to 180 degrees and external 
and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate 
I.  

Limitation of motion of the arm is rated under 38 C.F.R. § 
4.71a, DC 5201.  A 20 percent rating is warranted when motion 
of the major or minor arm is limited to shoulder level (i.e., 
90 degrees with flexion or abduction or 0 degrees with 
rotation).  A 30 percent rating is warranted when major arm 
motion is limited to midway between the side and shoulder 
level (i.e., 45 degrees).  A 20 percent rating is warranted 
when minor arm motion is limited to midway between the side 
and shoulder level (i.e., 45 degrees).  A 40 percent rating 
is warranted when major arm motion is limited to 25 degrees 
from the side.  A 30 percent rating is warranted when minor 
arm motion is limited to 25 degrees from the side.  

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court 
held that 38 C.F.R. § 4.40 required consideration of factors 
such as lack of normal endurance, functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups.  The 
Court also held that 38 C.F.R. § 4.45 required consideration 
of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.

Here, none of the range of motion findings discussed above 
show that the criteria for a disability rating higher than 20 
percent have been met under Diagnostic Code 5200 or 5201.  At 
no time has the veteran had limitation of left or right arm 
motion to 25 degrees from the side.  Consistent therewith, 
there has been no demonstration of intermediate ankylosis 
between unfavorable and favorable.  He has been noted to have 
limitation of motion at the shoulder level.  Accordingly, the 
veteran does not meet the requirements for a higher, 30 
percent rating, under Diagnostic Code 5200 or 5201.

It is the intention of the disability ratings to compensate 
for functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of a joint.  38 C.F.R. §§ 
4.40 and 4.45 (1998).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that, in evaluating a service- 
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

The medical evidence does not, however, support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a disability 
rating in excess of 20 percent.  The veteran has pain 
limiting his left arm motion to shoulder level (90 degrees).  
The record does not indicate that pain or flare-ups result in 
an additional 65 degrees limitation of motion, the amount 
required for an increased rating.  In light of the objective 
findings, the Board finds that the current 20 percent 
disability rating adequately compensates the veteran for any 
increased functional loss due to pain he may experience when 
using his left and right arm.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  Specifically, there has been no 
demonstration of circumstances such as frequent 
hospitalization, or marked interference with employment, so 
as to render the applicable schedular criteria inapplicable.  
Indeed, despite the veteran's complaints, clinical treatment 
reports of record do not reflect a unique disability status.

Accordingly, an increased rating in excess of 20 percent for 
tenosynovitis, right shoulder and left shoulder, respectively 
is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

A 30 percent evaluation, but no more, for carpal tunnel, left 
wrist is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
tensynovitis, left shoulder is denied.  

Entitlement to a rating in excess of 20 percent for 
tensynovitis, right shoulder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



